Citation Nr: 0123608	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  00-19 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to waiver of recovery of an overpayment of 
Dependents' Educational Assistance benefits in the calculated 
amount of $3,357.20, to include whether the debt was properly 
created.  

(The issue of entitlement to service connection for 
psychiatric disability based on clear and unmistakable error 
in a rating decision of October 8, 1991, is the subject of a 
separate decision under the same docket number.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
February 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision of the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that denied waiver of recovery of an overpayment 
of Dependents' Educational Assistance (DEA) benefits in the 
calculated amount of $3,357.20.  

In June 2001, the veteran gave sworn testimony before the 
undersigned Board member at a hearing at the RO.  A 
transcript of that hearing is of record.  At the hearing, the 
veteran withdrew from appellate consideration the issue of 
entitlement to an effective date earlier than November 18, 
1997, for a grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


FINDINGS OF FACT

1.  The veteran's original claim for compensation benefits 
was granted by a rating decision of October 8, 1991; his 
combined service-connected evaluation was 60 percent from 
separation.  

2.  A rating decision dated in November 1998 granted 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities, 
effective from November 18, 1997, as well as basic 
eligibility for DEA under 38 U.S.C., chapter 35, effective 
from the same date.  

3.  In an award action dated in May 1999, the RO in Atlanta 
granted DEA benefits to the veteran's daughter, effective 
December 22, 1997, based on a claim dated May 14, 1999.  

4.  The Oakland RO was notified of the award action in June 
1999 but did not inform the veteran until May 2000 of his 
daughter's election of chapter 35 benefits, when it removed 
her from his award effective the date of her election in 
December 1997.  

5.  It is not shown that the veteran was aware of his 
daughter's election of DEA benefits until the RO in Oakland 
informed him of her election in May 2000.  

6.  It is not shown that the veteran was at fault in the 
creation of the overpayment of DEA benefits in the calculated 
amount of $3,357.20.  


CONCLUSION OF LAW

An overpayment of DEA benefits in the calculated amount of 
$3,357.20 was not properly created.  38 U.S.C.A. §§ 5107(b), 
5302 (West 1991 & Supp. 2001); 38 C.F.R. §§ 1.963, 1.965 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's original claim for compensation benefits was 
received in March 1991 and included information that showed 
that he was married and had one child, a daughter, in his 
custody.  His claim was granted by a rating decision of 
October 8, 1991; his combined service-connected evaluation 
was 60 percent, effective from separation.  He was informed 
of this determination in a letter dated later that month that 
also informed him that his award included "an additional 
allowance for two dependents."  He was further advised that 
he had to notify VA immediately of any changes in his 
dependency.  

The veteran's claim for service connection for post-traumatic 
stress disorder was received in November 1997 and was granted 
by a rating decision dated in October 1998, effective from 
March 24, 1997, the date of the first diagnosis of the 
disorder.  A 50 percent evaluation was assigned.  

A rating decision dated in November 1998 granted entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities, 
effective from November 18, 1997, as well as basic 
eligibility for DEA under 38 U.S.C., chapter 35, effective 
from the same date.  The veteran was so informed in a letter 
dated December 1, 1998.  He was also informed that additional 
benefits were being paid for his spouse and his child (based 
on school attendance) and that his additional benefits based 
on his daughter's school attendance would terminate on 
February [redacted] 2000, when she turned 23.  The veteran was 
further advised that he had to inform VA immediately of any 
changes in his dependency and that failure to do so in a 
timely manner might result in an overpayment of benefits that 
he would be required to pay back.  The notification letter 
further advised the veteran that his spouse and daughter were 
eligible for DEA.  A pamphlet explaining the program (Summary 
of Education Benefits) and an application for benefits - 
"Application for Survivors' and Dependents' Educational 
Assistance" (VA Form 22-5490) were sent to the veteran with 
the December 1, 1998, letter.  The VA Form 22-5490 advised 
the claimant that the commencement of a program of education 
under chapter 35 would generally prohibit future payments of 
compensation that might otherwise be payable as a result of 
school attendance.  

In January 1999, the RO in Atlanta, Georgia, informed the 
veteran's daughter at his address of record that the 
effective date of her eligibility for educational benefits 
under chapter 35 was November 18, 1998.  In a statement dated 
in February 1999, the veteran stated that his award letter 
had shown a date of November 18, 1997, as the date of 
eligibility.  

In June 1999, the RO in Oakland received notification from 
the RO in Atlanta of the daughter's award of chapter 35 
education benefits.  The award, which was processed in May 
1999, showed an effective date of December 22, 1997, as the 
beginning date of payment.  

In November 1999, the RO informed the veteran that his 
service-connected disability included an additional amount 
for his spouse and children.  He was advised that he was 
responsible for reporting any changes in the number of his 
dependents.  

In a response received December 9, 1999, the veteran stated 
that his daughter should be dropped effective February [redacted] 
2000, which was her 23rd birthday, and that benefits should 
be stopped on that date.  

In May 2000, the RO informed the veteran that it had received 
information from the RO in Muskogee, Oklahoma, as well as 
from his report, that showed that his daughter had elected 
chapter 35 education benefits and that, as the veteran was 
not entitled to additional benefits based on her school 
attendance after the date of her election, she was removed 
from his award effective December 22, 1997, the date of her 
election.  In May 2000, the VA Debt Management Center in St. 
Paul, Minnesota, advised the veteran of the amount of the 
overpayment - $3,357.20 - and of his right to request a 
waiver of the debt.  

In a statement received in June 2000, the veteran requested 
waiver of recovery of the overpayment and indicated that he 
did not believe that it was his fault that the overpayment 
was created.  He indicated that he had been receiving a 
dependent allowance for his daughter since his initial award 
of VA compensation in October 1991 and that there had never 
been any question about his entitlement to this award.  He 
indicated that he thought that he was eligible for the extra 
benefit until his daughter turned 23 and that her college 
attendance was not enough to continue to qualify for the 
entitlement after February [redacted] 2000.  He said that VA should 
have been aware that his daughter was receiving educational 
assistance upon her election of chapter 35 education 
benefits.  He also said that it was the lack of coordination 
between regional offices that had caused the overpayment.  

In July 2000, the RO wrote to the veteran and requested that 
he complete and return a financial status report.  Later the 
same month, the Debt Management Center referred the veteran's 
request for waiver to the Committee on Waivers and 
Compromises.  

In August 2000, the veteran submitted a statement dated July 
30, 2000, in which he stated that he had received a letter 
from St. Paul, Minnesota, dated July 20, 2000, stating that 
"no further action is required on your part at this time."  
He said that he felt that this letter took precedence over 
the July 13, 2000, letter from the Oakland RO requesting a 
financial status report.  He indicated that he felt that the 
overpayment was an internal problem and that he should not be 
required to reimburse VA.  In the statement of the case 
issued in October 2000, it was stated that the veteran made 
no reference to his failure to respond to the Debt Management 
Center's June 19, 2000, request for a financial status 
report.  

On August 18, 2000, the Committee on Waivers and Compromises 
denied the veteran's request for a waiver.  The committee 
found no evidence of fraud, misrepresentation or bad faith on 
the veteran's part such as to preclude waiver of recovery 
under 38 U.S.C.A. § 5302(c).  Rather, the committee found 
that the veteran was at fault in the creation of the debt and 
that because a financial status report was not provided, 
there was insufficient evidence of financial hardship.  It 
was found that failure to make restitution would result in 
unjust enrichment.  

In September 2000, the RO again requested that the veteran 
complete and return a financial status report (VA Form 20-
5655), which has not to date been received.  

In October 2000, the RO in Oakland contacted the RO in 
Atlanta to determine whether the veteran had signed with his 
daughter the application for DEA benefits (VA Form 22-5490).  
The RO in Atlanta advised that it could not locate the file 
to determine whether the veteran had also signed the 
application for DEA benefits.  

Analysis

Recovery of an overpayment of any VA benefit may be waived if 
recovery of the indebtedness from the payee would be against 
equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.963(a).  

The standard of "Equity and Good Conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  

(1)  Fault of the debtor.  Where the 
actions of the debtor contributed to the 
creation of the debt.  

(2)  Balancing of faults.  Weighing of 
the fault of the debtor against that of 
VA.  

(3)  Undue hardship.  Whether collection 
would deprive the debtor or his family of 
basic necessities.  

(4)  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.  

(5)  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.  

(6)  Changing position to one's 
detriment.  Whether reliance on VA 
benefits resulted in relinquishment of a 
valuable right or the incurrence of a 
legal obligation. 

38 C.F.R. § 1.965(a).  

In the Board's opinion, however, the veteran appears to be 
raising the issue of whether the overpayment was lawfully 
created.  This issue must be specifically addressed before 
the issue of whether recovery of the debt would be against 
equity and good conscience.  See, e.g., Schaper v. Derwinski, 
1 Vet. App. 430, 437 (1991) (when veteran raises validity of 
debt asserted against him by VA, it is arbitrary and 
capricious for Board to adjudicate waiver application without 
first deciding veteran's challenge to lawfulness of debt 
asserted against him).  

The record shows that the veteran was furnished a copy of a 
pamphlet explaining chapter 35 education benefits (Summary of 
Education Benefits) and an application for benefits - 
"Application for Survivors' and Dependents' Educational 
Assistance" (VA Form 22-5490) with the award letter of 
December 1, 1998.  The VA Form 22-5490 advised the claimant 
that the commencement of a program of education under chapter 
35 would generally prohibit future payments of compensation 
that might otherwise be payable as a result of school 
attendance.  Although there was a delay in processing the 
award adjustment removing the additional benefit being paid 
to the veteran for his daughter, the veteran was nevertheless 
on notice regarding effect of his daughter's election of 
chapter 35 education benefits on the additional compensation 
that he had been receiving for her since the initial grant of 
his benefits in the rating decision of October 1991.  

In the statement of the case issued in October 2000, the RO 
stated that although there was a delay in processing the 
award adjustment removing the additional benefit being paid 
to the veteran for his daughter, "the claimant was 
considered to be at some fault for the creation of the 
debt."  

The enclosures sent to the veteran with his award letter of 
December 1998 containing the information pertinent to this 
appeal were sent to his latest address of record.  See 
38 C.F.R. § 3.1(q) (2000).  In his statement of February 7, 
1999, the veteran challenged the effective date assigned for 
eligibility for chapter 35 education benefits for his 
daughter that had been set forth in a letter from the Atlanta 
RO dated January 25, 1999, and he enclosed a copy of that 
letter, which was addressed to his daughter at the veteran's 
address.  In his February 7, 1999, statement, he quoted from 
his award letter of December 1, 1998, regarding the proper 
effective date for his daughter's DEA benefits.  The Board 
notes that although the application for DEA benefits 
submitted by the veteran's daughter cannot be located, the 
standard VA Form 22-5490 created in September 1998 contains 
the following admonition:  

ELECTION BY SON OR DAUGHTER - An election 
of Chapter 35 educational benefits is 
final and cannot be changed.  This means 
that further payments of compensation, 
pension, or dependency and indemnity 
compensation based on school attendance 
after your 18th birthday are prohibited 
once you cash your first benefit check 
under this chapter.  

(Identical language was contained on the predecessor VA Form 
22-5490 created in April 1995.)  

The veteran cannot now deny that he knew of his daughter's 
eligibility for DEA benefits or of the tradeoff between those 
benefits and payments of compensation based on school 
attendance after her 18th birthday, which fell on February [redacted] 
1995.  

There is no question, therefore, that the veteran had an 
affirmative duty to inform the RO of a change in the status 
of his dependency once his daughter filed a claim for DEA 
benefits.  However, there is considerable question whether 
the veteran had actual knowledge of the filing of the DEA 
application and award of benefits when it occurred.  The 
actual Education Award (VA Form 22-8945), dated May 18, 1999, 
which reflects the award of DEA benefits effective December 
22, 1997, appears to have been processed by the RO in Atlanta 
based on a claim dated May 14, 1999.  The VA Form 22-8945 
shows the payee as the veteran's daughter at his address of 
record.  However, the claim for DEA benefits dated May 14, 
1999, cannot be located, and it cannot therefore be 
determined whether the veteran also signed the form.  The 
form itself contains a signature block for the applicant and 
a signature block for a parent, guardian or custodian if the 
applicant is a minor.  On the date of the application, the 
veteran's daughter in this case was 22 years old.  It is 
therefore quite possible that the veteran was not himself 
aware of the DEA application having been filed until the RO 
in Oakland informed him of the matter in a letter of May 9, 
2000.  

What seems to have happened in this case is that the RO in 
Oakland imputed knowledge to the veteran of his daughter's 
application for DEA benefits, which had been filed with a 
different RO.  Moreover, according to the Education Award (VA 
Form 22-8945), the application was dated about a year and a 
half after the date of eligibility for DEA benefits 
established by the rating decision of November 9, 1998.  It 
is notable that the application for DEA benefits - VA Form 
22-5490 - contains a notice in capital letters that if the 
claimant is planning a program of education longer than 45 
months, he or she might find it advantageous to defer chapter 
35 benefits for a time and continue compensation benefits 
that are payable as a result of school attendance.  

Even if the veteran had known of his daughter's application, 
an overpayment would have been created as a consequence of 
the retroactive payment of DEA benefits.  It appears that the 
Oakland RO itself was unaware of the retroactive payment 
until June 1999, when it received a copy of the VA Form 22-
8945.  However, it was not until nearly a year later, in a 
letter of May 9, 2000, that the Oakland RO specifically 
informed the veteran that it had been advised by the RO in 
Muskogee, Oklahoma (the RO with cognizance over DEA claims 
from California), of his daughter's election of chapter 35 
benefits.  The RO informed the veteran that her date of 
election was December 22, 1997, which was the date that the 
RO removed her from his award.  The letter that the RO sent 
to the veteran in November 1999 was a generic notice that 
simply advised him that his service-connected disability 
included an additional amount for his spouse and children and 
that he was responsible for reporting any changes in the 
number of his dependents.  

The RO's letter to the veteran of May 9, 2000, noted the 
veteran's "report of the award of Chapter 35 education 
benefits."  The record does not show that he reported the 
award of DEA benefits; rather, it shows that he reported what 
he believed to be the proper effective date of eligibility 
for DEA benefits.  The record does not clearly establish that 
he was aware of his daughter's election of DEA benefits until 
he was advised of this by the RO.  Admittedly, the record is 
somewhat equivocal on this point, and, perhaps, could be read 
to agree with the decision denying waiver of recovery of 
overpayment.  However, in the circumstances of this case, the 
Board will accord the veteran the benefit of the doubt, 
38 U.S.C.A. § 5107(b), and find that he was not at fault in 
the creation of the indebtedness.  It follows that his appeal 
must be granted.  

The Board notes incidentally that the During the pendency of 
the veteran's appeal, but after the case was last adjudicated 
by the RO, the Veterans' Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This legislation is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  In view of the Board's decision granting 
the veteran's appeal, he is not prejudiced by the 
adjudication of his claim without referral to the RO for 
consideration of the new legislation.


ORDER

Waiver of recovery of an overpayment of DEA benefits in the 
calculated amount of $3,357.20 is granted.  

		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

